1    KYLE R. KNAPP (SBN 166597)
     ATTORNEY AT LAW
2
     916 Street, 2nd Floor
3    Sacramento, CA. 95814
     Tel. (916) 441-4717
4    Fax (916) 441-4299
     E-Mail: kyleknapp@sbcglobal.net
5

6    Attorney for Defendant
     ANTHONY ELLIS
7

8                        IN THE UNITED STATES DISTRICT COURT FOR THE

9                               EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                       )       No. 17-CR-00204-MCE
                                                     )
                                                     )       STIPULATION AND
12          Plaintiff,                               )       ORDER CONTINUING CASE AND
13                                                   )       EXCLUDING TIME
     v.                                              )
14                                                   )
     ANTHONY ELLIS.                                  )       Date: June 20, 2019
15                                                   )       Time: 10:00 am.
                                                     )       Judge: Honorable Morrison C. England, Jr.
16
            Defendants.                              )
                                                     )
17                                                   )
                                                     )
18

19
            IT IS HEREBY stipulated between the United States of America through its undersigned
20
     counsel, Cameron Desmond, Assistant United States Attorney, attorney for plaintiff, and Kyle
21
     Knapp, attorney for defendant Anthony Ellis that the previously-scheduled status conference,
22
     currently set by the court on its own motion for June 20, 2019, be vacated and that the matter be
23
     set for status conference/ motion to suppress evidence on September 19, 2019 at 10:00 a.m.
24
            After a review of all available discovery and further investigation, the defense is inclined
25
     to file a motion to suppress the evidence against Mr. Ellis. Bringing that motion will necessitate
26
     some further investigation and defense preparation. Counsel have conferred and this continuance
27

28




                                                         1
1    is requested to draft the motion to suppress motions, further evaluate the discovery in this case,
2    meet with his client and further investigate possible defenses.
3           IT IS FURTHER STIPULATED that the ends of justice served by the granting of such a
4    continuance outweigh the best interests of the public and the defendant in a speedy trial and that
5    time within which the trial of this case must be commenced under the Speedy Trial Act should
6    therefore be excluded under 18 U.S.C. Section 3161(h)(7)(A), (B) (iv), corresponding to Local
7    Code T-4 (to allow defense counsel time to prepare) from June 13, 2019, up to and including
8    September 19, 2019. Further, that the following briefing schedule be adopted: the motion to
9    suppress be filed on or before August 15, 2019, the government’s response be filed by September
10   5, 2019 and the defendant’s reply brief be filed by September 12, 2019.
11   IT IS SO STIPULATED.
12
     Dated: June 18, 2019                                         McGREGOR W. SCOTT
13                                                                UNITED STATES ATTORNEY

14                                                        by:     /s/ Cameron Desmond
                                                                  CAMERON DESMOND
15
                                                                  Assistant U.S. Attorney
16                                                                Attorney for Plaintiff

17   Dated: June 18, 2019                                         /s/ Kyle R. Knapp
18
                                                                  KYLE KNAPP
                                                                  Attorney for Defendant
19                                                                ANTHONY ELLIS
20

21

22

23

24

25

26

27

28




                                                      2
1                                                ORDER
2           The Stipulation of the parties is hereby accepted and the requested continuance is
3    GRANTED. This matter shall be dropped from this court’s June 20, 2019, criminal calendar and
4    re-calendared for status conference/ motion to suppress on September 19, 2019. Counsel for the
5
     defendant is to file the motion to suppress on or before August 15, 2019, the government’s
6
     response is to be filed by September 5, 2019 and the defendant’s reply brief is to be filed by
7
     September 12, 2019.
8
            Based on the representations of the parties the court finds that the ends of justice served
9
     by granting this continuance outweigh the interests of the public and the defendant in a speedy
10
     trial. Time is excluded from June 13, 2019, through and including September 19, 2019.
11
            IT IS SO ORDERED.
12
     Dated: June 25, 2019
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                                     3
